Opinion issued April 24, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00093-CV



IN THE INTEREST OF S.K.M. AND E.E.N.




On Appeal from the 313th District Court
 Harris County, Texas
Trial Court Cause No. 2005-02560J



MEMORANDUM OPINION	Appellant Elliot Nix has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.